Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-16 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (20190246106).
obtaining a current block resulting from applying at least one split to an initial block (Park Fig. 7a and pars 127-130 note block 712 obtained by splitting block 710), each split applied to the initial block to obtain the current block belonging to plurality of split modes (Park Fig. 7A and pars 127-130 note each split applied to block 710 divides the block or a sub-block in half either vertically or horizontally), each split mode of the plurality of split modes allowing splitting a first block in a plurality of second blocks (Park Fig. 7A note each split divides a block or sub-block into two or more sub-blocks), each second block having a width equal to a width of the first block or corresponding to a pre-defined subdivision of the width of the first block and a height equal to a first block or corresponding to a pre-defined sub-division of the height of the first block (Park Fig. 7A note each block resulting from a split has dimensions of either ½ or ¼ of the width or height of the initial block 710). 
determining a split mode to be applied to the current block in the plurality of split modes (Park par. 129 note splitting the initial block 710 vertically then splitting the resulting block 712 horizontally, and finally dividing resulting blocks 713 and 714 vertically); and
decoding the current block according to the current split mode (Park pars 129-139 note decoding the internal blocks 715 and 716 according to the implicit splitting rules),
wherein a split mode of the plurality of split modes splitting a first block in four sub-blocks of equal size is disabled when the current block extends beyond a boundary of the picture (Park Figs. 7A-7D note blocks are split only in halves and not into four equal sized blocks further note Fig. 18 and pars. 212-216 splitting mode that splits a block into four equal sized sub-blocks may be disabled). 

	In regard to claim 2 refer to the statements made in the rejection of claim 1 above.  Park further discloses that wherein h is a height of a first block and w is a width of a first block, and the plurality of split modes comprises:
 	splitting the first block horizontally into two second blocks of height h/2 (Park Fig. 7A note block 710 is split horizontally into two blocks 712 and 719); and
	splitting the first block vertically into two second blocks of width w/2 (Park Fig. 7A note block 712 is split vertically into two blocks 713 and 714)). 

	In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Park further discloses splitting the block horizontally into two sub-blocks of height h/2 is allowed if the current block does not extend beyond the right-hand or left-hand boundary of the picture (Park Fig. 7A note block 710 is first split horizontally due to extending beyond the bottom boundary of the picture), and splitting the block vertically into two sub-blocks of width w/2 is allowed if the current block does not extend beyond the bottom or top picture boundary (Park Fig. 5B and pars 101-102 note block 500 is split vertically when extending across a right boundary of the picture).

In regard to claim 4 Park discloses an encoding method comprising:
obtaining a current block resulting from applying at least one split to an initial block (Park Fig. 7a and pars 127-130 note block 712 obtained by splitting block 710), each split applied to the initial block to obtain the current block belonging to plurality of split modes (Park Fig. 7A and pars 127-130 note each split applied to block 710 divides the block or a sub-block in half either vertically or horizontally), each split mode of the plurality of split modes allowing splitting a first block in a plurality of second blocks (Park Fig. 7A note each split divides a block or sub-block into two or more sub-blocks), each second block having a width equal to a width of the first block or corresponding to a pre-defined subdivision of the width of the first block and a height equal to a first block or corresponding to a pre-defined sub-division of the height of the first block (Park Fig. 7A note each block resulting from a split has dimensions of either ½ or ¼ of the width or height of the initial block 710). 
determining a split mode to be applied to the current block in the plurality of split modes (Park par. 129 note splitting the initial block 710 vertically then splitting the resulting block 712 horizontally, and finally dividing resulting blocks 713 and 714 vertically); and
encoding the current block according to the current split mode (Park pars 129-139 note encoding the internal blocks 715 and 716 according to the implicit splitting rules),
wherein a split mode of the plurality of split modes splitting a first block in four sub-blocks of equal size is disabled when the current block extends beyond a boundary of the picture (Park Figs. 7A-7D note blocks are split only in halves and not into four equal sized blocks further note Fig. 18 and pars. 212-216 splitting mode that splits a block into four equal sized sub-blocks may be disabled). 

	In regard to claim 5 refer to the statements made in the rejection of claim 1 above.  Park further discloses that wherein h is a height of a first block and w is a width of a first block, and the plurality of split modes comprises:
 	splitting the first block horizontally into two second blocks of height h/2 (Park Fig. 7A note block 710 is split horizontally into two blocks 712 and 719); and
	splitting the first block vertically into two second blocks of width w/2 (Park Fig. 7A note block 712 is split vertically into two blocks 713 and 714)). 

	In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Park further discloses splitting the block horizontally into two sub-blocks of height h/2 is allowed if the current block does not extend beyond the right-hand or left-hand boundary of the picture (Park Fig. 7A note block 710 is first split horizontally due to extending beyond the bottom boundary of the picture), and splitting the block vertically into two sub-blocks of width w/2 is allowed if the current block does not extend beyond the bottom or top picture boundary (Park Fig. 5B and pars 101-102 note block 500 is split vertically when extending across a right boundary of the picture).

Claims 7-12, 15-16 and 22-23 describe coding apparatuses substantially corresponding to the decoding and encoding methods of claims 1-6. Refer to the statements made in regard to claims 1-6 for the rejection of claims 7-12 which will not be repeated here for brevity. Park further discloses encoding and decoding apparatuses (Park Figs. 1 and 2, further note par. 266 the apparatuses may comprise a processor and a memory).
Claims 13-14 and 20-21 describe non transitory machine readable media having instructions stored thereon that when executed perform a method substantially corresponding to the decoding and encoding methods of claims 1-6 above. Refer to the statements made in regard to claims 1-6 for the rejection of claims 13-14 and 20-21 which will not be repeated here for brevity. Park further discloses a non-transitory machine readable medium storing instructions for implementing the method (Park par. 266).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US RE47243 E	Alshina; Elena et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423